DETAILED ACTION
This Office action is in response to amendments received 4 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Such claim limitation(s) is/are: means for heating the auxiliary DEF tank in claim 23 and means for cooling the auxiliary DEF tank in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turbak et al. (US 2016/0160731 A1; hereinafter Turbak).
Regarding claim 21, Turbak discloses an autonomous auxiliary diesel exhaust fluid (DEF) supply system [100] for supplying DEF to an onboard DEF tank [103] in a diesel engine [102], comprising: an auxiliary DEF tank [113]; an auxiliary DEF supply line [114] configured for fluid communication between the auxiliary DEF tank [113] and the onboard DEF tank [103]; a pump [112] configured to force DEF through the auxiliary DEF supply line [114]; and a controller (integral to generator controller [109], see [500, 520]) electrically coupled [115] to the pump [112]; wherein the controller (integral to generator controller [109], see [500, 520]) is configured to command [530] the pump [112] to supply the DEF to the onboard DEF tank [103] in one or more fill cycles [530] responsive to DEF level signals [523] received from an engine control module [109] of the diesel engine [102], and execute a routine encoded in software for automatically running a purge cycle (paragraph 0027; “signal an operator to purge the on-board DEF storage tank 103”) after any one of the fill cycles [530] in response to determining a condition in the system [100] selected from the group consisting of (a) a maximum number (one) of fill failures has occurred (paragraph 0027; “if DEF quality is higher in the auxiliary DEF storage tank 113” which may indicate a user has filled the on-board DEF storage tank 103 with water or the DEF is too dilute or becomes contaminated), (b) a maximum pump running time has occurred, (c) the diesel engine is not running, and (d) loss of communication between the engine control module and the controller (paragraphs 0023-0024, 0027-0030, 0038-0039, and Figures 1 and 5A).
Regarding claim 22, Turbak the system of claim 21 further comprising a portable enclosure [105, 111] that contains the controller (integral to generator controller [109], see [500, 520]), the auxiliary DEF tank [113], the pump [112], and at least part of the auxiliary DEF supply line [114] (paragraphs 0002, 0024, 0028, and Figure 1; wherein the generator assembly system [100] includes semi-stationary (i.e., portable) construction equipment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Turbak as applied to claim 22 above, and further in view of Kamiya et al. (US 2010/0319321 A1; hereinafter Kamiya).
Regarding claim 23, Turbak discloses the system of claim 22 wherein the portable enclosure [105, 111] further comprises means [117] for heating the auxiliary DEF tank [113], and wherein the controller (integral to generator controller [109], see [500, 520]) is configured to command the heating means [117] (paragraph 0030, 0041, and Figure 1).  Turbak does not disclose the enclosure further comprising means for cooling the auxiliary DEF tank.  Kamiya, however, teaches a similar DEF tank [5], comprising means [7] for cooling the DEF tank [5] (paragraphs 0022, 0026, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Turbak’s enclosure to include means for cooling the auxiliary DEF tank because Kamiya teaches that this configuration economically avoids overheating of stored reducing agent and consequently, production of offensive odor (paragraph 0009).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Turbak.
Regarding claim 24, Turbak does not disclose the controller being configured for communicating via CAN bus protocol.  However, the examiner takes official notice that it is notoriously well known in the art to use CAN bus protocol in conjunction with engine control units to allow microcontrollers and devices to communicate with each other. Additionally, it would have been obvious to choose from a finite number of identified, predictable communication networks with a reasonable expectation of success.  As .  
Claims 1-7, 10-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Turbak in view of Wright (US 2013/0186509 A1; hereinafter Wright).
Regarding claim 1, Turbak discloses a system [100] for supplying diesel exhaust fluid (DEF) to an onboard DEF tank [103], comprising: an auxiliary DEF tank [113] having an onboard microprocessor-based controller (integral to generator controller [109], see [500, 520]); an auxiliary DEF supply line [114] configured for fluid communication between the auxiliary DEF tank [113] and the onboard DEF tank [103]; a pump [112] having a pump inlet [116] and configured to force fluid from the pump inlet [116] through the auxiliary DEF supply line [114], and wherein the controller (integral to generator controller [109], see [520]) is configured to execute a routine encoded in software for determining a failure in the system [100], wherein the routine comprising the following steps: (a) receiving a low DEF level signal [523] from an engine control module [109] of a diesel engine [102]l (b) running the pump [112] for one fill cycle [530]; (c) after completion of the fill cycle [530], reading an updated DEF level signal [523] (during next run of control system [520]) from the engine control module [109] and comparing the updated signal [523] to a validation point [524]; (d) if the updated DEF level signal [523] fails the comparison to the validation point [524], determining whether a maximum number of similar failures have occurred (paragraph 0029; “[i]f a level is not reached and the DEF transfer pump 112 makes too many timer-based attempts to fill the on-board DEF storage tank 103…”); and (e) if the maximum number of similar failures has occurred, stopping the pump [112] (paragraph 0029; “…the generator controller 109 may send out a fault code alerting an end user of a potential problem and shuts off the DEF transfer pump 112 thereby preventing it from making endless attempts to refill”) (paragraphs 0024, 0027-0029, 0038-0039, and Figures 1 and 5A).  Turbak does not disclose an air inlet or a three-way valve.  Wright, however, teaches a similar system [100] for supplying diesel exhaust fluid (DEF) [104] to an onboard DEF tank [102], comprising: an auxiliary DEF tank [108]; a pump [208] having a pump inlet [A] (see annotated Figure 2 below) and configured to force fluid from the pump inlet [A] through the auxiliary DEF supply line [112]; an air inlet [212]; a three-way valve [206] configured to switch between a first state which couples the auxiliary DEF tank [108] to the pump inlet [A], and a second state which couples the air inlet [212] to the pump inlet [A] (paragraphs 0010, 0013-0017, 0021, 0023-0032, Figure 4, and annotated Figure 2 below).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Turbak’s system to include an air inlet and a three-way valve configured to switch between a first state which couples the auxiliary DEF tank to the pump inlet, and a second state which couples the air inlet to the pump inlet because Wright teaches that this configuration purges stranded reductant in the reductant supply line which may freeze and block the reductant supply line (paragraphs 0015, 0027-0032, and Figure 2).

    PNG
    media_image1.png
    550
    686
    media_image1.png
    Greyscale

Regarding claim 2, the modified Turbak discloses the system of claim 1 wherein the three-way valve [206 of Wright] when non-energized remains in the first state (see paragraphs 0017, 0031, and Figure 2 of Wright).
Regarding claim 3, the modified Turbak discloses the system of claim 2 wherein the controller (integral to generator controller [109], see [500, 520]) is electrically coupled [115] to the pump [112] and configured to command the pump [112] to start [530] in response to receiving a supply signal [523] (paragraphs 0028, 0038, 0039, and Figures 1 and 5A).
Regarding claim 4, the modified Turbak discloses the system of claim 3 wherein the supply signal [523] represents low DEF level in the onboard DEF tank [103] (paragraphs 0027, 0029, 0039, and Figure 5A).
Regarding claim 5, the modified Turbak does not disclose the supply signal being received by the controller via CAN bus protocol.  However, the examiner takes official notice that it is notoriously well known in the art to use CAN bus protocol in conjunction with engine control units to allow microcontrollers and devices to communicate with each other.  Additionally, it would have been obvious to choose from a finite number of identified, predictable communication networks with a reasonable expectation of success. As applicant did not traverse this assertion of official notice in the Non-Final Rejection mailed 4 October 2021, it is taken to be admitted prior art. 
Regarding claim 6, the modified Turbak discloses the system of claim 1, wherein the controller (integral to generator controller [109], see [500, 520]) is electrically coupled [115] to the pump [112] (paragraph0028 and Figure 2).  Wright discloses in the modified Turbak, a controller [114] electrically coupled to the pump [208] and to the three-way valve [206] and configured to receive a purge signal [404]; and wherein the controller [114], in response to receiving the purge signal [404], commands [406] the three-way valve [206] to switch to the second state, and commands the pump [208] to run for a predetermined time period (see paragraph 0032; until the refill and purging cycle is complete) after receiving the purge signal [404] (paragraphs 0015, 0017, 0021, 0029-0032, and Figures 2 and 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Turbak controller to command the three-way valve to switch to the second state in response to receiving the purge signal and command the pump to run for a predetermined time period after receiving the purge signal because Wright teaches that this configuration purges stranded reductant in the 
Regarding claim 7, the modified Turbak does not disclose the controller, in response to receiving the purge signal, commanding the three-way valve to switch to the first state after the time period has lapsed.  However, Wright discloses the process [400] for filling the reductant tank [102] beginning [402] with the three-way valve [206] in the first state coupling the auxiliary DEF tank [108] to the pump inlet [A] (paragraphs 0017, 0024, Figure 4, and annotated Figure 2 above).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Turbak controller, in response to receiving the purge signal, to command the three-way valve to switch to the first state after the time period has elapsed because this would ready the system to perform the next run of the control routine for filling the reductant tank.
Regarding claim 10, the modified Turbak discloses the system of claim 6 wherein the purge signal [404 of Wright] represents high DEF level in the onboard DEF tank [103] (paragraphs 0015, 0029-0030, and Figures 2 and 4 of Wright).
Regarding claim 11, the modified Turbak does not disclose the purge signal being received by the controller via CAN bus protocol.  However, the examiner takes official notice that it is notoriously well known in the art to use CAN bus protocol in conjunction with engine control units to allow microcontrollers and devices to communicate with each other.  Additionally, it would have been obvious to choose from a finite number of identified, predictable communication networks with a reasonable 
Regarding claim 12, the modified Turbak discloses the system of claim 6, wherein the predetermined time period (see paragraph 0032 of Wright; until the refill and purging cycle is complete) is sufficient to allow the pump [112] to displace the DEF in the auxiliary DEF supply line [114] with air (Figure 1; also see paragraphs 0015, 0027-0032, and Figure 2 of Wright).
Regarding claim 13, the modified Turbak does not disclose the pump [112] being a positive displacement pump.  However, it would have been obvious to choose from a finite number of identified, predictable pumps, including a positive displacement pump, with a reasonable expectation of success.
Regarding claim 14, the modified Turbak discloses the system of claim 1 further comprising a portable enclosure [105, 111], wherein the controller (integral to generator controller [109], see [500, 520]) is configured for communicating, and wherein the portable enclosure [105, 111] contains the controller (integral to generator controller [109], see [500, 520]), the auxiliary DEF tank [113], the pump [112], the air inlet [212 of Wright], the three-way valve [206 of Wright], and at least part of the auxiliary DEF supply line [114] (paragraphs 0002, 0024, 0027-0028, and Figure 1; wherein the generator assembly system [100] includes semi-stationary (i.e., portable) construction equipment; also see Figure 2 of Wright).  The modified Turbak does not disclose the controller communicating via CAN bus protocol.  However, the examiner takes official notice that it is notoriously well known in the art to use CAN bus protocol in conjunction with engine control units to allow microcontrollers and devices to 
Regarding claim 16, Turbak discloses an autonomous auxiliary diesel exhaust fluid (DEF) supply system [100] for supplying DEF to an onboard DEF tank [103] in a diesel engine [102], comprising: an auxiliary DEF tank [113]; an auxiliary DEF supply line [114] configured for fluid communication between the auxiliary DEF tank [113] and the onboard DEF tank [103]; a pump [112] configured to force DEF through the auxiliary DEF supply line [114]; and a controller (integral to generator controller [109], see [500, 520]) electrically coupled [115] to the pump [112]; wherein the controller (integral to generator controller [109], see [500, 520]) is configured to command [530] the pump [112] responsive to DEF level signals [523] received from an engine control module [109] of the diesel engine [102], and wherein the controller (integral to generator controller [109], see [500, 520]) is configured to execute a routine encoded in software for automatically running a fill cycle, wherein the routine executed by the controller (integral to generator controller [109], see [500, 520]) comprises: running the pump [112] for one fill cycle [530]; after completion of the fill cycle [530] and a subsequent predetermined DEF level stabilization delay (the time it takes for routine to query step [523] after ending step [530]), reading an updated DEF level signal [523] from the engine control module [109]; if the updated DEF level signal [523] indicates that the DEF tank [103] is not full [524 is positive], determining whether the pump [112] has run a maximum number of fill cycles (paragraph 0029; “[i]f a level is not reached and the DEF transfer pump 112 makes too many timer-based attempts to fill the on-board DEF storage tank 103…”) (paragraphs 0023-0024, 0027-0030, 0038-0039, and Figures 1 and 5A).  Turbak does not disclose running a purge cycle if the pump has run the maximum number of fill cycles or if the updated DEF level signal indicates that the DEF tank is full.  Wright, however, teaches a similar system [100] for supplying diesel exhaust fluid (DEF) [104] to an onboard DEF tank [102], comprising: an auxiliary DEF tank [108]; a pump [208]; and a controller [114] configured to execute a purge cycle [400] comprising: running a purge cycle [406]  if an updated DEF level signal [404] indicates that the DEF tank [102] is full  (paragraphs 0010, 0013-0017, 0021, 0023-0032, Figures 2 and 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Turbak’s system to run a purge cycle if the updated DEF level signal indicates that the DEF tank is full because Wright teaches that this configuration purges stranded reductant in the reductant supply line which may freeze and block the reductant supply line (paragraphs 0015, 0027-0032, and Figure 2).
Regarding claim 17, the modified Turbak does not disclose the DEF level signals being generated according to CAN bus protocol.  However, the examiner takes official notice that it is notoriously well known in the art to use CAN bus protocol in conjunction with engine control units to allow microcontrollers and devices to communicate with each other. Additionally, it would have been obvious to choose from a finite number of identified, predictable communication networks with a reasonable expectation of .  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Turbak in view of Wright as applied to claim 6 above, and further in view of Sanghavi et al. (US 10,344,651, B1; hereinafter Sanghavi).
Regarding claims 8-9, the modified Turbak does not disclose the purge signal representing an off state or a shutdown command for a diesel engine.  Sanghavi, however, teaches a similar system [100] for supplying DEF to an onboard DEF tank [110], comprising: a controller [170] configured to receive a purge signal [208], wherein the purge signal [208] represents an off state of a diesel engine [10], wherein the purge signal [208] represents a shutdown command for a diesel engine [10] (col. 1 lines 20-31, col. 6 lines 30-38, col. 7 lines 3-9, 23-54, col. 10 lines 33-60, and Figures 1, 2A, 2B, and 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Turbak purge signal to represent an off state of a diesel engine or a shutdown command for a diesel engine because Sanghavi teaches that this configuration purges reductant from reductant delivery lines and pumps which may form reductant deposits leading to more frequent maintenance and higher maintenance costs (col. 3 lines 60-65).

Response to Arguments
Applicant's arguments filed 4 March 2022 have been fully considered but they are not persuasive.
Regarding page 9 of the Remarks, the applicant argued that Turbak does not teach or suggest running a purge cycle if the controller determines that the pump has run the maximum number of fill cycles or if after a particular fill cycle an updated DEF level signal indicates that the DEF tank is full as recited in claim 16.  The examiner agrees.  However, as outlined above, Wright teaches running a purge cycle if after a particular fill cycle an updated DEF level signal indicates that the DEF tank is full for the benefit of purging stranded reductant in the reductant supply line which may freeze and block the reductant supply line.  As such, claim 16 is rejected as being obvious over Turbak in view of Wright.
Regarding page 9 of the Remarks, the applicant argued that Wright fails to teach a controller having a routine for determining a fault condition based on the number of unsuccessful fill cycles that have been run as recited in claim 1.  Similarly, Turbak fails to teach the amended limitation of claim 1.  The examiner agrees that Wright does not disclose this limitation.  However, Turbak discloses a fail safe feature of the system allowing a pre-set timer to fill DEF only a set number of times.  If a level is not reached and the DEF transfer pump [112] makes too many timer-based attempts to fill the on-board DEF storage tank [103], the generator controller [109] may send out a fault code alerting an end user of a potential problem and shuts off the DEF transfer pump [112] thereby preventing it from making endless attempts to refill (paragraph 0029).  As outlined above, this routine anticipates steps (d) and (e) of claim 1.  Wright was relied upon for the teaching of an air inlet and a three-way valve for the benefit of purging stranded reductant in the reductant supply line.  As such, claim 1 is rejected as being obvious over Turbak in view of Wright.
Regarding page 10 of the Remarks, the applicant argued that the limitation of claim 21 are not taught by any reference of record.  The examiner disagrees.  Turbak discloses purging the on-board DEF storage tank [103] in response to DEF quality being higher in the auxiliary DEF storage tank [113] which can occur if a user has filled the on-board DEF storage tank with water of if the DEF is too dilute or becomes contaminated (paragraph 0027).  A low-quality DEF being detected in the on-board DEF storage tank [103] and a high-quality DEF being detected in the auxiliary DEF storage tank [113] corresponds to a fill failure (e.g., tank filled with water instead of DEF) occurring.  This single fill failure occurring equates to the maximum number of fill failures occurring as recited in claim 21.  As such, Turbak anticipates claim 21 as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746